UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2016 Date of reporting period:	December 1, 2015 — May 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Short-Term Municipal Income Fund Semiannual report 5 | 31 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Tax-exempt bonds may be issued under the Internal Revenue Code only by limited types of issuers for limited types of projects. As a result, the fund’s investments may be focused in certain market segments and be more vulnerable to fluctuations in the values of the securities it holds than a more broadly invested fund. Interest the fund receives may be taxable. Capital gains, if any, are taxed at the federal and, in most cases, state levels. For some investors, investment income may be subject to the federal alternative minimum tax. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: At the midpoint of the 2016 calendar year, the U.S. stock and bond markets have had their share of ups and downs, even as the economy has pulled through some areas of weakness and concerns over slowing growth abroad. Looking across the broader economic landscape, conditions in the United States appear to be better than elsewhere. Despite a multiyear U.S. bull market and economic recovery, we believe the risk of an imminent recession is low. Consumer spending and housing data remain strong, and while oil prices have rebounded, gas at the pump is substantially less expensive than it was a year ago. Overseas, by contrast, from Europe to Japan and China, we believe multiple headwinds remain. In every market environment, Putnam’s portfolio managers are employing active, risk-conscious investment strategies backed by support from teams of equity and fixed-income research analysts. In the following pages, you will find an overview of your fund’s performance for the reporting period ended May 31, 2016, as well as an outlook for the financial markets in the coming months. As always, we believe it is important to regularly consult with your financial advisor, who can help ensure that your portfolio is aligned with your individual goals, risk tolerance, and investing time horizon. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Short-Term Municipal Income Fund Interview with your fund’s portfolio managers What was the environment like for short - term municipal bonds during the six - month reporting period ended May31, 2016? Thalia: Short-term municipal bonds, as measured by the Barclays 3-Year Municipal Bond Index, chalked up slightly positive gains for the six-month reporting period, outperforming U.S. Treasuries but underperforming longer-term municipal bonds. Market expectations for a liftoff interest-rate hike by the Federal Reserve in December2015, which came to pass, and for a second dovish rate hike by the Fed of a quarter of a percentage point later in the period, which failed to materialize, created a slight headwind for short-term municipal bonds. However, on balance, the reporting period proved to be a friendly environment for municipal bonds. Heightened investor interest in municipal bonds as an asset class was noteworthy during the reporting period. For the first five months of 2016, new-issue supply fell while demand rose, as measured by mutual fund inflows. Municipal bond mutual funds saw over $26 billion in new assets, which was the largest level of inflows over the past 25 years for the January to May time frame. Demand for municipal bonds has been dominated by households, which comprised about 70% of municipal bond investors at the end of 2015, according to Fed estimates. Meanwhile, from a demand standpoint, the biggest change that we have seen over the past few This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 5/31/16. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. Short-Term Municipal Income Fund 5 years has come in the bank channel, whose share of municipal bond assets has doubled since 2008. As such, we think demand for municipal bonds has moved beyond the traditional base of tax-sensitive investors to include investors who are drawn to the high-quality, relatively low-volatility income potential of these investments. How did Putnam Short - Term Municipal Income Fund perform against this backdrop? Paul: Thanks in large part to a patient Fed, U.S. Treasury rates fell and prices rose during the course of the reporting period. In this environment, the fund posted positive absolute performance that matched the average return of its Lipper peer group but lagged its benchmark, the Barclays 3-Year Municipal Bond Index, for the six months ended May31, 2016. What strategies or holdings influenced the fund’s performance during the reporting period? Thalia: We continued to manage the portfolio with a high-quality focus, investing in a wide range of short-term municipal bonds from around the nation. The portfolio retained its emphasis on essential service revenue bonds, which have been typically issued by state and local governments to finance specific revenue-generating projects, with the projects’ receipts being used to service debt. While we believe that conditions have improved at the state and local levels, we continued to underweight local general obligation [G.O.] bonds relative to the benchmark because these securities rely on the taxing power of the issuer and the health of the local economy to make payments on these bonds. At the sector level, we favored public power, water and sewer, land-secured, and Allocations are shown as a percentage of the fund’s net assets as of 5/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Short-Term Municipal Income Fund continuing-care retirement communities bonds in the portfolio relative to the fund’s Lipper peer group. Finally, while the portfolio was overweight the one- and two-year parts of the yield curve, our duration interest-rate positioning was a modest detractor from relative performance versus our Lipper peers, as longer-term municipal interest rates moved lower during the period. How would you characterize the health of the municipal bond market at period - end? Paul: Overall, we believe municipal credit fundamentals have been sound and the default rate remains low — just 0.15% through May2016, according to BofA Merrill Lynch — a fraction of the $3.7 trillion municipal bond market. Credit rating upgrades of issuers have exceeded downgrades due to economic and financial stabilization across most public finance sectors. At the local level, property values have improved, contributing to modest increases in tax receipts. We are closely following a handful of states and municipalities grappling with budget challenges posed by unfunded pension liabilities and health-care costs. However, while these various issuers, as well as Puerto Rico, are facing long-term headwinds, such as pensions, we believe investors have shown a Credit qualities are shown as a percentage of the fund’s net assets as of 5/31/16. A bond rated BBB or higher (SP-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. Short-Term Municipal Income Fund 7 willingness to isolate these situations from the overall municipal market. What is your outlook for interest rates and Fed monetary policy? Thalia: During the reporting period, the Fed’s monetary policy continued to be influenced by U.S. data releases and global macroeconomic factors. At its March meeting, the central bank reduced its rate-hike forecast for the remainder of the year to two hikes from the four that policymakers had anticipated at their December2015 meeting. The Fed left its benchmark rate unchanged at its April and May meetings. Just following the close of the reporting period, soft economic data, including the weakest U.S. payroll data in almost six years, diminished expectations that the Fed would raise interest rates in the next few months. In our view, the economic outlook for China and the November U.S. presidential election also have the potential to exacerbate market uncertainty and to influence the willingness of investors to take on investment risk in the coming months. Given the Fed’s assessment that an accommodative policy was appropriate given global risk factors, we saw the bull market in bonds continue during the reporting period, with bonds achieving their best start to a calendar year since 1997. Municipal bonds were beneficiaries of this trend, with many investors drawn to the relative stability and income potential of municipal bonds as a refuge from global macroeconomic volatility. This phenomenon became even more apparent during the sharp selloff in higher-risk assets following the United Kingdom’s surprise vote to leave the European Union. We continue to believe that municipal bonds are a compelling long-term investment strategy for income-oriented investors. Thank you, Thalia and Paul, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. Portfolio Manager Thalia Meehan holds a B.A. from Williams College. She joined Putnam in 1989 and has been in the investment industry since 1983. Portfolio Manager Paul M. Drury holds a B.A. from Suffolk University. Paul has been in the investment industry since he joined Putnam in 1989. 8 Short-Term Municipal Income Fund IN THE NEWS At the gas pump this summer, it may feel a little like 2004. That’s because gas prices are expected to be at their lowest levels in 12 years, according to a recent forecast by the U.S. Energy Information Administration (EIA). The EIA expects gas to average $2.27 per gallon nationwide for the 2016 summer driving season, which runs from April through September. Although the price of West Texas Intermediate crude oil has remained above its 12-year low of $26.14 a barrel, which it hit in February of this year, the EIA forecast says the per-gallon price of gasoline this summer will be down 36 cents, or 13%, from the summer of 2015. Gas prices often rise in the summer due to a combination of increased demand and a more expensive blend of gasoline used to help reduce pollution. But if crude prices stay low, one would expect gas prices to follow suit. And with the price of gas so low, you can also expect that more people will be hitting the highways. Short-Term Municipal Income Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May 31, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/16 Class A Class B Class C Class M Class Y (inception dates) (3/18/13) (3/18/13) (3/18/13) (3/18/13) (3/18/13) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Life of fund 1.75% 0.74% 1.13% 1.13% 0.34% 0.34% 1.60% 0.84% 2.56% Annual average 0.54 0.23 0.35 0.35 0.11 0.11 0.50 0.26 0.79 3 years 1.41 0.39 0.82 0.82 0.04 0.04 1.26 0.50 2.17 Annual average 0.47 0.13 0.27 0.27 0.01 0.01 0.42 0.17 0.72 1 year 0.86 –0.15 0.65 –0.35 0.31 –0.69 0.81 0.05 1.11 6 months 0.50 –0.51 0.40 –0.60 0.20 –0.80 0.48 –0.28 0.63 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 1.00% in the first year, declining over time to 0.50% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1.00% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 10 Short-Term Municipal Income Fund Fund price and distribution information For the six-month period ended 5/31/16 Distributions Class A Class B Class C Class M Class Y Number 6 6 6 6 6 Income 1 $0.029992 $0.020047 $0.000518 $0.027565 $0.042545 Capital gains 2 — Total Before After Net Net Before After Net sales sales asset asset sales sales asset Share value charge charge value value charge charge value 11/30/15 $10.01 $10.11 $10.01 $10.01 $10.01 $10.09 $10.01 5/31/16 10.03 10.13 10.03 10.03 10.03 10.11 10.03 Before After Net Net Before After Net sales sales asset asset sales sales asset Current rate (end of period) charge charge value value charge charge value Current dividend rate 3 0.44% 0.44% 0.24% 0.01% 0.40% 0.39% 0.69% Taxable equivalent 4 0.78 0.78 0.42 0.02 0.71 0.69 1.22 Current 30-day SEC yield (with expense limitation) N/A 0.26 0.07 –0.07 N/A 0.22 0.51 Taxable equivalent 4 N/A 0.46 0.12 –0.12 N/A 0.39 0.90 Current 30-day SEC yield (without expense limitation) 6 N/A –0.62 –0.83 –1.28 N/A -0.67 –0.38 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes maximum 43.40% federal and state combined tax rate for 2016. Results for investors subject to lower tax rates would not be as advantageous. 5 For a portion of the period, the fund had expense limitations, without which yields would have been lower. 6 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Short-Term Municipal Income Fund 11 Comparative index returns For periods ended 5/31/16 Barclays 3-Year Municipal Lipper Short Municipal Debt Bond Index Funds category average* Life of fund 4.20% 1.84% Annual average 1.29 0.57 3 years 4.05 1.77 Annual average 1.33 0.59 1 year 1.97 0.92 6 months 0.87 0.50 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, and life-of-fund periods ended 5/31/16, there were 110, 108, 94, and 93 funds, respectively, in this Lipper category. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/16 Class A Class B Class C Class M Class Y (inception dates) (3/18/13) (3/18/13) (3/18/13) (3/18/13) (3/18/13) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Life of fund 1.90% 0.88% 1.26% 1.26% 0.44% 0.44% 1.74% 0.98% 2.73% Annual average 0.58 0.27 0.38 0.38 0.13 0.13 0.53 0.30 0.82 3 years 2.03 1.01 1.44 1.44 0.64 0.64 1.88 1.12 2.80 Annual average 0.67 0.34 0.48 0.48 0.21 0.21 0.62 0.37 0.93 1 year 0.96 –0.05 0.76 –0.24 0.41 –0.59 0.91 0.15 1.21 6 months 0.69 –0.32 0.59 –0.41 0.41 –0.59 0.66 –0.09 0.81 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. 12 Short-Term Municipal Income Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Net expenses for the fiscal year ended 11/30/15* 0.60% 0.80% 1.35% 0.65% 0.35% Total annual operating expenses for the fiscal year ended 11/30/15 1.54% 1.74% 2.29% 1.59% 1.29% Annualized expense ratio for the six-month period ended 5/31/16 0.60% 0.80% 1.18% † 0.65% 0.35% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 3/30/17. † Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields for the class. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 12/1/15 to 5/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.01 $4.01 $5.91 $3.26 $1.76 Ending value (after expenses) $1,005.00 $1,004.00 $1,002.00 $1,004.80 $1,006.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Short-Term Municipal Income Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 5/31/16, use the following calculation method. To find the value of your investment on 12/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.03 $4.04 $5.96 $3.29 $1.77 Ending value (after expenses) $1,022.00 $1,021.00 $1,019.10 $1,021.75 $1,023.25 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Short-Term Municipal Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1.00% maximum during the first year to 0.50% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays 3-Year Municipal Bond Index is an unmanaged index of publicly issued investment-grade corporate, U.S. Treasury, and government agency securities with remaining maturities of one to three years. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Short-Term Municipal Income Fund15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2016, Putnam employees had approximately $484,000,000 and the Trustees had approximately $128,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16Short-Term Municipal Income Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Short-Term Municipal Income Fund17 The fund’s portfolio 5/31/16 (Unaudited) Key to holding’s abbreviations AGM Assured Guaranty Municipal Corporation PSFG Permanent School Fund Guaranteed AMBAC AMBAC Indemnity Corporation U.S. Govt. Coll. U.S. Government Collateralized BAM Build America Mutual VRDN Variable Rate Demand Notes, which are FGIC Financial Guaranty Insurance Company floating-rate securities with long-term maturities FHA Insd. Federal Housing Administration Insured that carry coupons that reset and are payable upon G.O. Bonds General Obligation Bonds demand either daily, weekly or monthly. The rate NATL National Public Finance Guarantee Corp. shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (86.7%)* Rating** Principal amount Value Alabama (1.1%) Pub. School &. College Auth. Rev. Bonds , Ser. A, 5s, 5/1/18 Aa1 $185,000 $199,780 Arizona (2.2%) AZ State Hlth. Fac. Auth. Rev. Bonds (Banner Hlth.), Ser. A, 5s, 1/1/17 AA– 50,000 51,255 Gilbert, Pub. Facs. Rev. Bonds, 5s, 7/1/18 Aa1 100,000 108,463 Phoenix, Indl. Dev. Auth. Ed. Rev. Bonds (Great Hearts Academies), 3 3/4s, 7/1/24 BBB– 25,000 25,528 Phoenix, Indl. Dev. Auth. Ed. 144A Rev. Bonds (BASIS School, Inc.), 3s, 7/1/20 BB 25,000 25,579 Pima Cnty., Regl. Trans. Fund Excise Tax Rev. Bonds, 5s, 6/1/16 AA/F 100,000 100,000 U. Med. Ctr. Corp. Rev. Bonds, U.S. Govt. Coll., 5s, 7/1/17 (Escrowed to maturity) AAA/P 75,000 78,456 California (10.5%) CA State G.O. Bonds 5s, 9/1/18 Aa3 150,000 163,914 5s, 10/1/16 Aa3 100,000 101,481 CA State Muni Fin. Auth. Solid Waste Mandatory Put Bonds (7/1/16) (Republic Svcs., Inc.), 0.65s, 9/1/21 BBB+ 200,000 200,020 CA State Poll. Control Fin. Auth. Solid Waste Disp. 144A Mandatory Put Bonds (8/1/16) (Republic Svcs., Inc.), Ser. A, 0.9s, 8/1/23 BBB+ 150,000 149,988 CA Statewide Cmnty. Dev. Auth. Mandatory Put Bonds (4/2/18) (Southern CA Edison Co.), 1 3/8s, 4/1/28 Aa3 75,000 75,509 CA Statewide Cmnty. Dev. Auth. Rev. Bonds AGM, 5s, 11/15/19 AA 100,000 113,022 (Henry Mayo Newhall Memorial Hosp.), 5s, 10/1/16 (Escrowed to maturity) AA– 45,000 45,665 Chula Vista, Muni. Fin. Auth. Special Tax Bonds, 5s, 9/1/16 BBB+ 75,000 75,675 Corona-Norco, School Dist. Pub. Fin. Auth. Special Tax Bonds, Ser. A, 4s, 9/1/17 A– 25,000 26,065 Golden State Tobacco Securitization Corp. Rev. Bonds, Ser. A, 5s, 6/1/17 A1 50,000 52,132 18 Short-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (86.7%)* cont. Rating** Principal amount Value California cont. Indian Wells, Redev. Agcy. Successor Tax Allocation Bonds (Cons. Whitewater Redev. Project), Ser. A, AGM, 4s, 9/1/18 AA $100,000 $106,456 Irvine, Special Tax Bonds (Cmnty. Fac. Dist. No. 2005), Ser. 2, 4s, 9/1/18 BBB 75,000 79,532 Irvine, Impt. Board Act of 1915 Special Assmt. Bonds (Dist. No. 1), 4s, 9/2/16 BBB+ 50,000 50,407 Los Angeles, Dept. of Arpt. Rev. Bonds (Los Angeles Intl. Arpt.), Ser. A, 5 1/4s, 5/15/24 AA 20,000 21,658 Modesto, Irrigation Dist. Elec. Rev. Bonds, Ser. A, 5s, 7/1/19 A+ 30,000 33,667 North Natomas, Cmnty. Fac. Special Tax Bonds, Ser. E, 5s, 9/1/16 BBB+ 75,000 75,722 Northern CA Pwr. Agcy. Rev. Bonds (Geothermal No. 3), Ser. A, 5 1/4s, 7/1/20 A1 40,000 44,764 (Hydroelec. Project No. 1-C), AGM, 5s, 7/1/16 AA 40,000 40,147 Oakland, Alameda Cnty. Unified School Dist. G.O. Bonds, 5s, 8/1/16 BBB+/P 75,000 75,502 Roseville, Special Tax Bonds (Westpark Cmnty. Pub. Fac. Dist. No. 1), 4s, 9/1/19 BBB–/P 40,000 43,380 South Orange Cnty., Pub. Fin. Auth. Special Tax Bonds, Ser. A, 4s, 8/15/17 BBB+ 50,000 51,839 U. of CA Rev. Bonds, Ser. AO, 5s, 5/15/19 Aa2 200,000 224,004 Colorado (0.7%) Denver City & Cnty., Arpt. Rev. Bonds, Ser. A 5s, 11/15/16 A2 75,000 76,446 4s, 11/15/17 A1 20,000 20,912 E-ub. Hwy. Auth. Rev. Bonds, Ser. A1, NATL, 5 1/4s, 9/1/18 AA– 20,000 21,867 Connecticut (2.8%) CT State Hlth. & Edl. Fac. Auth. Mandatory Put Bonds (7/21/16) (Yale U.), Ser. A, 1.35s, 7/1/42 Aaa 75,000 75,086 CT State Hlth. & Edl. Fac. Auth. VRDN (Yale U.), Ser. V-2, 0 1/4s, 7/1/36 VMIG1 300,000 300,000 CT State Special Tax Oblig. Rev. Bonds (Trans. Infrastructure), Ser. B, 5s, 8/1/19 AA 100,000 112,116 Delaware (1.4%) DE State Hlth. Fac. Auth. VRDN (Christiana Care), Ser. A, 0.36s, 10/1/38 VMIG1 240,000 240,000 District of Columbia (0.4%) DC G.O. Bonds, Ser. C, AGM, 5s, 6/1/16 AA/F 75,000 75,000 Florida (2.2%) Citizens Property Insurance Corp. Rev. Bonds, Ser. A-1, 5 3/8s, 6/1/16 AA 15,000 15,000 Escambia Cnty., Hlth. Fac. Auth. Rev. Bonds (Baptist Hlth. Care Corp. Oblig. Grp.), Ser. A, 5 1/8s, 8/15/20 A3 30,000 33,887 (Baptist Hosp., Inc.), 5s, 8/15/18 A3 60,000 64,432 Short-Term Municipal Income Fund 19 MUNICIPAL BONDS AND NOTES (86.7%)* cont. Rating** Principal amount Value Florida cont. FL State Muni. Pwr. Agcy. Rev. Bonds (All Requirements Pwr.), Ser. A, 4s, 10/1/16 A2 $50,000 $50,544 FL State U. Board of Governors Rev. Bonds, 5 1/4s, 7/1/17 Aa2 105,000 110,213 Jea, Elec. Syst. Rev. Bonds, Ser. D, 4s, 10/1/17 Aa3 100,000 104,380 Georgia (2.2%) Bartow Cnty., Dev. Auth. Mandatory Put Bonds (8/10/17) (GA Power Co. — Plant Bowen), 2 3/8s, 9/1/29 A3 100,000 101,486 GA State G.O. Bonds, Ser. E-2, 4s, 9/1/17 Aaa 125,000 130,213 Muni. Election Auth. of GA Rev. Bonds (Vogtle Units 3&4), Ser. JB, 5s, 4/1/18 A+ 145,000 155,807 Hawaii (0.6%) HI State G.O. Bonds, 5s, 8/1/19 Aa2 100,000 112,515 Illinois (4.8%) Chicago, G.O. Bonds, Ser. A 5s, 1/1/21 BBB+ 50,000 52,071 5s, 1/1/19 BBB+ 50,000 51,720 Chicago, O’Hare Intl. Arpt. Rev. Bonds Ser. C, 5s, 1/1/17 A2 100,000 102,439 Ser. D, AGM, 4s, 1/1/18 AA 75,000 78,656 Chicago, Transit Auth. Rev. Bonds (Federal Transit Administration Section 5307), 5s, 6/1/18 A 100,000 107,036 Chicago, Waste Wtr. Transmission Rev. Bonds NATL, 5 1/2s, 1/1/17 AA– 50,000 51,243 Ser. C, 5s, 1/1/19 A 100,000 108,103 IL State G.O. Bonds, 5s, 7/1/17 A– 50,000 51,940 IL State Rev. Bonds, NATL, FGIC, 5 1/2s, 6/15/16 AAA 40,000 40,079 IL State Fin. Auth. Rev. Bonds (Presbyterian Homes Oblig. Group), Ser. A, 5s, 11/1/23 A–/F 75,000 90,943 IL State Toll Hwy. Auth. Rev. Bonds, Ser. D, 5s, 1/1/19 Aa3 100,000 109,858 Indiana (1.1%) IN State Fin. Auth. VRDN, Ser. A-2, 0.38s, 2/1/37 VMIG1 200,000 200,000 Maryland (2.0%) Baltimore Cnty., G.O. Bonds, Ser. B, 5s, 8/1/18 Aaa 100,000 109,048 MD State G.O. Bonds, Ser. C, 4s, 8/15/18 Aaa 125,000 133,846 Prince George’s Cnty., G.O. Bonds, Ser. A, 4s, 9/15/18 Aaa 100,000 107,201 Massachusetts (5.2%) MA State G.O. Bonds Ser. C, AGM, 4s, 8/1/16 Aa1 25,000 25,146 Ser. D, 4s, 8/1/16 Aa1 30,000 30,175 MA State VRDN (Construction Loan), Ser. A, 0.32s, 3/1/26 VMIG1 200,000 200,000 20 Short-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (86.7%)* cont. Rating** Principal amount Value Massachusetts cont. MA State Clean Energy Cooperative Corp. Rev. Bonds (Muni. Ltg. Plant Coop.), 4s, 7/1/17 A1 $50,000 $51,730 MA State Clean Wtr. Trust Rev. Bonds (Revolving Fund-Green Bond), 5s, 2/1/17 Aaa 100,000 102,939 MA State Dev. Fin. Agcy. Rev. Bonds (Caregroup, Inc.), Ser. I, 3s, 7/1/18 A3 100,000 103,997 (Loomis Cmntys.), Ser. A, 3s, 1/1/17 BBB– 75,000 75,449 MA State Hlth. & Edl. Fac. Auth. Mandatory Put Bonds (12/1/17) (Amherst College), Ser. H, 0.8s, 11/1/33 Aaa 100,000 99,734 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Winchester Hosp.), 5s, 7/1/16 A 25,000 25,090 MA State Hsg. Fin. Agcy. Rev. Bonds, Ser. SF-169, 4s, 12/1/44 Aa2 180,000 194,306 Michigan (1.6%) MI State Bldg. Auth. Rev. Bonds (Facs. Program), Ser. I, 5s, 4/15/19 Aa2 100,000 111,035 MI State Fin. Auth. Rev. Bonds (Detroit Wtr. & Swr.), Ser. C-8, 5s, 7/1/16 BBB+ 50,000 50,149 MI State Hosp. Fin. Auth. Rev. Bonds (Henry Ford Hlth. Syst.), Ser. A, 5s, 11/15/16 A3 20,000 20,380 (Sparrow Hosp.), 5s, 11/15/16 A1 25,000 25,487 MI State Strategic Fund Ltd. Rev. Bonds (United Methodist Retirement Cmntys., Inc.), 2 3/4s, 11/15/17 BBB+/F 75,000 76,731 Minnesota (2.2%) Minneapolis Hlth. Care Syst. Rev. Bonds (Fairview Hlth. Svcs. Oblig. Group), Ser. A, 4s, 11/15/18 A+ 100,000 106,665 MN State G.O. Bonds (Hwy. & Var. Purpose), 5s, 8/1/16 Aa1 25,000 25,190 MN State Muni. Pwr. Agcy. Elec. Rev. Bonds, 5s, 10/1/16 A2 100,000 101,364 MN State Res. Hsg. Fin. Agcy. Rev. Bonds, Ser. A, 4s, 7/1/38 Aa1 90,000 97,466 Southern MN Muni. Pwr. Agcy. Syst. Rev. Bonds, Ser. A, AMBAC, 5 1/4s, 1/1/17 A1 35,000 35,921 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (Regions Hosp.), 5 1/4s, 5/15/17 (Prerefunded 11/15/16) Aaa 25,000 25,538 Mississippi (2.0%) MS State Bus. Fin. Commission Gulf Opportunity Zone VRDN (Chevron USA, Inc.), Ser. A, 0.34s, 12/1/30 VMIG1 200,000 200,000 MS State Bus. Fin. Corp. Solid Waste Disp. Mandatory Put Bonds (3/1/17) (Waste Mgt., Inc.), 1 3/8s, 3/1/27 A– 150,000 150,282 Short-Term Municipal Income Fund 21 MUNICIPAL BONDS AND NOTES (86.7%)* cont. Rating** Principal amount Value Missouri (2.3%) MO State Hlth. & Edl. Fac. Auth. VRDN (WA U. (The)), Ser. C, 0.35s, 9/1/30 VMIG1 $300,000 $300,000 MO State Hwys. & Transit Comm. Rev. Bonds (Federal Reimbursement), Ser. A, 5s, 5/1/17 Aa1 100,000 104,001 Montana (0.5%) MT State Board of Hsg. Rev. Bonds, Ser. A-2, FHA Insd., 3s, 12/1/43 Aa1 80,000 83,237 Nebraska (0.6%) NE State Pub. Pwr. Dist. Rev. Bonds, Ser. A, 5s, 1/1/18 A1 100,000 106,473 Nevada (1.9%) Las Vegas, Special Assmt. Bonds (Dist. No. 607 Local Impt.), 3s, 6/1/16 BBB 25,000 25,000 Reno, Sales Tax VRDN (Reno Trans. Rail Access Corridor (ReTRAC)), 0.42s, 6/1/42 VMIG1 305,000 305,000 New Jersey (2.7%) NJ Inst. of Tech. Rev. Bonds, Ser. A, 5s, 7/1/21 A1 100,000 117,317 NJ State Econ. Dev. Auth. Rev. Bonds (School Fac.), Ser. GG, U.S. Govt. Coll., 5s, 9/1/17 (Escrowed to maturity) A3 125,000 131,615 NJ State Edl. Fac. Auth. Rev. Bonds (Ramapo College of NJ), Ser. I, AMBAC, 5s, 7/1/16 A2 50,000 50,170 (The College of NJ), Ser. A, 5s, 7/1/16 A2 50,000 50,172 NJ State Hlth. Care Fac. Fin. Auth. Rev. Bonds (South Jersey Hosp., Inc.), 5s, 7/1/16 A2 20,000 20,070 (St. Barnabas Hlth.), Ser. A, 3 1/4s, 7/1/16 A3 25,000 25,052 Ocean Cnty., G.O. Bonds, 4s, 8/1/16 Aaa 75,000 75,430 New Mexico (0.9%) Farmington, Poll. Control Mandatory Put Bonds (4/1/20) (Southern CA Edison Co.), Ser. A, 1 7/8s, 4/1/29 Aa3 150,000 152,039 New York (9.5%) Build NY City Resource Corp. Rev. Bonds, 3s, 7/1/17 A+ 100,000 102,225 Monroe Cnty., G.O. Bonds, BAM, 4s, 6/1/19 AA 100,000 108,027 Nassau Cnty., Local Econ. Assistance Corp. Rev. Bonds (South Nassau Cmntys. Hosp.), 4s, 7/1/16 A3 25,000 25,070 New York, G.O. Bonds, Ser. I-1, 5s, 3/1/18 Aa2 200,000 214,628 Niagara, Frontier Trans. Auth. Rev. Bonds (Buffalo Niagara Intl. Arpt.), Ser. B, 5s, 4/1/19 Baa1 150,000 164,304 NY City, Indl. Dev. Agcy. Special Fac. Mandatory Put Bonds (8/1/16) (JFK Intl. Arpt.), Ser. B, 2s, 8/1/28 BB/P 50,000 50,079 NY State Dorm. Auth. Rev. Bonds (NYU Hosp. Ctr.), Ser. A, 5s, 7/1/17 A3 85,000 88,851 (State U. Edl. Fac.), Ser. A, 4s, 5/15/17 AA 200,000 206,334 22 Short-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (86.7%)* cont. Rating** Principal amount Value New York cont. NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (The New School), 4s, 7/1/16 A3 $50,000 $50,139 NY State Dorm. Auth. Non-Supported Debt Rev. Bonds (School Dists. Funding Program), Ser. F, AGM, 5s, 10/1/17 AA 75,000 79,172 (St. John’s U.), Ser. A, 4s, 7/1/20 A3 100,000 110,773 NY State Dorm. Auth. Personal Income Tax Rev. Bonds, Ser. E, 5s, 2/15/19 AAA 100,000 110,911 Port Auth. of NY & NJ Rev. Bonds Ser. 178, 5s, 12/1/16 Aa3 100,000 102,204 Ser. 193rd, 4s, 10/15/18 Aa3 100,000 106,877 Rockland Cnty., G.O. Bonds, Ser. A, AGM, 5s, 3/1/17 AA 100,000 103,003 Westchester Cnty., Indl Dev. Agcy. Civic Fac. Rev. Bonds (Kendal on Hudson), 3s, 1/1/17 BBB/F 50,000 50,496 North Carolina (0.7%) Guilford Cnty., G.O. Bonds, Ser. C, 5s, 10/1/18 Aaa 100,000 109,739 NC State Med. Care Comm. Retirement Fac. Rev. Bonds (Forest at Duke, Inc. (The)), 4.6s, 9/1/16 BBB+/F 20,000 20,190 Ohio (3.2%) Cincinnati, Wtr. Syst. Rev. Bonds, Ser. B, 5s, 12/1/22 Aaa 100,000 122,971 Lorain Cnty., Hosp. Rev. Bonds (Catholic Hlth. Partners), Ser. A, 4 1/2s, 2/1/17 AA 140,000 143,511 Lorain Cnty., Port Auth. Econ. Dev. Facs. Rev. Bonds (Kendal at Oberlin), 3s, 11/15/16 A– 50,000 50,502 OH State G.O. Bonds (Higher Ed.), Ser. C, 5s, 8/1/16 Aa1 25,000 25,187 OH State Higher Edl. Fac. Comm. Rev. Bonds (Cleveland Clinic Hlth. Syst. Oblig. Group), 5s, 1/1/18 Aa2 100,000 106,718 OH State Wtr. Dev. Auth. Poll. Control Rev. Bonds, Ser. B, 5s, 6/1/18 Aaa 100,000 108,398 Oklahoma (1.6%) OK State Tpk. Auth. VRDN, Ser. F, 0.35s, 1/1/28 VMIG1 200,000 200,000 Tulsa, Arpts. Impt. Trust Rev. Bonds, Ser. A, BAM, 5s, 6/1/17 AA 75,000 77,604 Oregon (0.3%) OR State G.O. Bonds, Ser. N, 4s, 12/1/16 Aa1 45,000 45,774 Portland, Swr. Syst. Rev. Bonds, Ser. A, NATL, 5s, 6/15/16 (Escrowed to maturity) Aa2 15,000 15,023 Pennsylvania (5.8%) Cap. Region Wtr. Rev. Bonds, Ser. A, 5s, 7/15/18 A+ 100,000 108,027 Chester Cnty., G.O. Bonds, 4s, 7/15/18 Aaa 100,000 106,746 Delaware River Joint Toll Bridge Comm. Rev. Bonds, 5s, 7/1/21 A1 100,000 117,263 Short-Term Municipal Income Fund23 MUNICIPAL BONDS AND NOTES (86.7%)* cont. Rating** Principal amount Value Pennsylvania cont. East Hempfield Twp., Indl. Dev. Auth. Rev. Bonds (Millersville U. Student Hsg. & Svcs., Inc.), 2 1/4s, 7/1/17 Baa3 $40,000 $40,427 Erie, Higher Ed. Bldg. Auth. Rev. Bonds (Gannon U.), 3s, 5/1/17 Baa2 35,000 35,608 Lancaster Cnty., Hosp. Auth. Hlth. Facs. Rev. Bonds (Lancaster Gen. Hosp.), 3s, 7/1/16 (Escrowed to maturity) Aa3 35,000 35,069 PA State Hsg. Fin. Agcy. Rev. Bonds, Ser. 115A, 1.6s, 10/1/17 AA+ 100,000 100,644 PA State Tpk. Comm. Oil Franchise Tax Rev. Bonds, Ser. A, AMBAC, 5s, 12/1/16 AA 25,000 25,549 Philadelphia, Auth for Indl. Dev. City Agreement Rev. Bonds (Cultural & Coml. Corridors Program), Ser. A, 4s, 12/1/18 A+ 100,000 106,073 Philadelphia, Gas Wks. Rev. Bonds, 5s, 8/1/19 A– 100,000 111,850 Philadelphia, School Dist. G.O. Bonds, Ser. D, 5s, 9/1/20 Ba2 50,000 55,130 Philadelphia, Wtr. & Waste Wtr. Rev. Bonds Ser. B, 5s, 7/1/20 A1 100,000 114,733 Ser. A, AGM, 5s, 6/15/16 AA 20,000 20,035 Pittsburgh, G.O. Bonds, Ser. B, AGM, 5 1/4s, 9/1/16 AA 50,000 50,562 Texas (9.1%) Austin, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 4s, 11/15/16 Aa2 100,000 101,562 Central TX Regl. Mobility Auth. Rev. Bonds, 5 3/4s, 1/1/17 (Escrowed to maturity) BBB+ 75,000 77,211 Dallas, Mandatory Put Bonds (2/15/17) (Indpt. School Dist.), Ser. B-1, PSFG, 3s, 2/15/36 Aaa 150,000 152,277 Dallas, Area Rapid Transit Rev. Bonds, AMBAC, 5s, 12/1/16 AA+ 200,000 204,418 Galena Park, G.O. Bonds (School Bldg.), PSFG, 5 1/2s, 8/15/16 Aaa 25,000 25,252 Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (The Methodist Hosp.), Ser. C-1, 0.36s, 12/1/24 A-1+ 200,000 200,000 Lower CO River Auth. Rev. Bonds, Ser. A 5s, 5/15/21 A2 100,000 116,637 5s, 5/15/20 A2 100,000 114,325 North TX, Tollway Auth. Rev. Bonds, Ser. A, 5s, 1/1/25 ## A1 100,000 122,651 Northside, Indpt. School Dist. G.O. Bonds, Ser. A, PSFG, 4s, 2/15/18 Aaa 100,000 105,479 SA Energy Acquisition Pub. Fac. Corp. Rev. Bonds (Gas Supply), 5 1/2s, 8/1/25 BBB+ 75,000 93,666 Spring Branch, Indpt. School Dist. G.O. Bonds, Ser. A, PSFG, 5s, 2/1/17 Aaa 100,000 102,939 U. of Texas Rev. Bonds, Ser. B, 3s, 8/15/17 Aaa 100,000 102,828 Waco, Hlth. Fac. Dev. Corp. Rev. Bonds (Hillcrest Health Syst., Inc.), Ser. A, NATL, FHA Insd., 4 1/2s, 8/1/35 (Prerefunded 8/1/16) AA– 85,000 85,540 24Short-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (86.7%)* cont. Rating** Principal amount Value Vermont (0.6%) VT State Edl. & Hlth. Bldg. Fin. Agcy. Rev. Bonds (U. of VT Med. Ctr. (UVM)), Ser. A, 3s, 12/1/18 A3 $100,000 $104,637 Virginia (1.5%) Richmond, Pub. Impt. G.O. Bonds, Ser. A, 5s, 3/1/19 AA+ 230,000 255,502 Washington (1.4%) Energy Northwest Rev. Bonds (Wind Project), 5s, 7/1/17 A2 100,000 104,487 Energy Northwest Elec. Rev. Bonds (Bonneville Pwr. Administration (BPA)), Ser. A, 5s, 7/1/18 Aa1 100,000 108,550 King Cnty., Wtr & Swr. Rev. Bonds, 5s, 1/1/17 AA+ 35,000 35,897 West Virginia (0.7%) WV State Econ. Dev. Auth. Poll Control Rev. Bonds (Appalachian Pwr. Co. — Amos), Ser. C, 3 1/4s, 5/1/19 Baa1 50,000 52,331 WV State Econ. Dev. Auth. Solid Waste Disp. Fac. Mandatory Put Bonds (4/1/19) (Appalachian Pwr. Co. — Amos), Ser. A, 1.9s, 3/1/40 Baa1 75,000 75,391 Wisconsin (0.4%) WI State Hlth. & Edl. Fac. Auth. Rev. Bonds (Three Pillars Sr. Living), 3s, 8/15/16 A–/F 75,000 75,327 TOTAL INVESTMENTS Total investments (cost $15,186,940) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from December 1, 2015 through May 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $17,598,012. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. For further details regarding security ratings, please see the Statement of Additional Information. ## Forward commitment, in part or in entirety (Note 1). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. Short-Term Municipal Income Fund 25 The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Utilities 15.1% State debt 10.8 Health care 10.4 Education 10.1 Local debt 10.0 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $—­ $15,257,380 $—­ Totals by level $—­ $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. 26 Short-Term Municipal Income Fund Statement of assets and liabilities 5/31/16 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $15,186,940) $15,257,380 Cash 2,318,399 Interest and other receivables 153,421 Receivable for investments sold 5,000 Receivable from Manager (Note 2) 30,791 Prepaid assets 33,673 Total assets LIABILITIES Payable for purchases of delayed delivery securities (Note 1) 122,507 Payable for shares of the fund repurchased 805 Payable for custodian fees (Note 2) 3,959 Payable for investor servicing fees (Note 2) 1,792 Payable for Trustee compensation and expenses (Note 2) 431 Payable for administrative services (Note 2) 56 Payable for distribution fees (Note 2) 4,771 Payable for auditing and tax fees 32,837 Payable for legal fee 26,433 Distributions payable to shareholders 331 Other accrued expenses 6,730 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $17,533,747 Distributions in excess of net investment income (Note 1) (543) Accumulated net realized loss on investments (Note 1) (5,632) Net unrealized appreciation of investments 70,440 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($11,340,743 divided by 1,130,954 shares) $10.03 Offering price per class A share (100/99.00 of $10.03)* $10.13 Net asset value and offering price per class B share ($86,250 divided by 8,603 shares)** $10.03 Net asset value and offering price per class C share ($194,961 divided by 19,447 shares)** $10.03 Net asset value and redemption price per class M share ($71,145 divided by 7,096 shares) $10.03 Offering price per class M share (100/99.25 of $10.03)* $10.11 Net asset value, offering price and redemption price per class Y share ($5,904,913 divided by 589,005 shares) $10.03 * On single retail sales of less than $500,000. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Short-Term Municipal Income Fund27 Statement of operations Six months ended 5/31/16 (Unaudited) INTEREST INCOME EXPENSES Compensation of Manager (Note 2) $26,267 Investor servicing fees (Note 2) 5,127 Custodian fees (Note 2) 3,436 Trustee compensation and expenses (Note 2) 525 Distribution fees (Note 2) 14,351 Administrative services (Note 2) 242 Auditing and tax fees 22,591 Blue sky expense 32,532 Legal 26,898 Other 7,322 Fees waived and reimbursed by Manager (Note 2) (98,365) Total expenses Expense reduction (Note 2) (10) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (825) Net unrealized appreciation of investments during the period 24,242 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 28 Short-Term Municipal Income Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 5/31/16* Year ended 11/30/15 Operations: Net investment income $48,793 $89,063 Net realized gain (loss) on investments (825) 3,751 Net unrealized appreciation (depreciation) of investments 24,242 (35,671) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A — (10) Class B — — Class C — — Class M — — Class Y — (4) From tax-exempt net investment income Class A (31,010) (51,439) Class B (166) (274) Class C (9) (23) Class M (195) (337) Class Y (18,677) (36,412) Increase from capital share transactions (Note 4) 3,558,901 1,344,127 Total increase in net assets NET ASSETS Beginning of period 14,016,958 12,704,187 End of period (including distributions in excess of net investment income of $543 and undistributed net investment income of $721, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Short-Term Municipal Income Fund 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio of net Net asset Net realized of expenses investment value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period net assets (%) to average turnover Period ended­ of period­ income (loss) on investments­ operations­ income­ distributions end of period­ value (%) a (in thousands) b,c,d net assets (%) c,d (%) Class A­ May 31, 2016** $10.01­ .03­ .02­ .05­ (.03) $10.03­ * $11,341­ .30* .29* 13* November 30, 2015­ 10.04­ .05­ (.03) .02­ (.05) 10.01­ .23­ 10,151­ .60­ .52­ 45­ November 30, 2014­ 10.02­ .04­ .02­ .06­ (.04) 10.04­ .61­ 9,405­ .60­ .38­ 36­ November 30, 2013† 10.00­ .02­ .02­ .04­ (.02) 10.02­ * 14,756­ .41* .21* —* f Class B­ May 31, 2016** $10.01­ .02­ .02­ .04­ (.02) $10.03­ * $86­ .40* .19* 13* November 30, 2015­ 10.04­ .03­ (.03) — ­ e (.03) 10.01­ .02­ 79­ .80­ .33­ 45­ November 30, 2014­ 10.02­ .02­ .02­ .04­ (.02) 10.04­ .42­ 89­ .79­ .24­ 36­ November 30, 2013† 10.00­ .01­ .02­ .03­ (.01) 10.02­ * 28­ .55* .09* —* f Class C­ May 31, 2016** $10.01­ —­ e .02­ .02­ —­ e —­ e $10.03­ * $195­ .59* —* f 13* November 30, 2015­ 10.04­ — ­ e (.03) — ­ e —­ e 10.01­ 141­ 1.11­ .03­ 45­ November 30, 2014­ 10.02­ — ­ e .02­ .02­ — ­ e — ­ e 10.04­ .21­ 116­ .99­ .01­ 36­ November 30, 2013† 10.00­ —­ e .02­ .02­ —­ e — ­ e 10.02­ * 175­ .62* —* f —* f Class M­ May 31, 2016** $10.01­ .03­ .02­ .05­ (.03) $10.03­ * $71­ .33* .26* 13* November 30, 2015­ 10.04­ .05­ (.03) .02­ (.05) 10.01­ .18­ 71­ .65­ .48­ 45­ November 30, 2014­ 10.02­ .04­ .02­ .06­ (.04) 10.04­ .56­ 71­ .65­ .36­ 36­ November 30, 2013† 10.00­ .02­ .02­ .04­ (.02) 10.02­ * 70­ .45* .22* —* f Class Y­ May 31, 2016** $10.01­ .04­ .02­ .06­ (.04) $10.03­ * $5,905­ .18* .41* 13* November 30, 2015­ 10.04­ .08­ (.03) .05­ (.08) 10.01­ .48­ 3,575­ .35­ .75­ 45­ November 30, 2014­ 10.02­ .07­ .02­ .09­ (.07) 10.04­ .86­ 3,024­ .35­ .65­ 36­ November 30, 2013† 10.00­ .04­ .02­ .06­ (.04) 10.02­ * 3,519­ .24* .43* —* f * Not annualized. ** Unaudited. † For the period March 18, 2013 (commencement of operations) to November 30, 2013. a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset and brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. c Reflects an involuntary contractual expense limitations in effect during the period. As a result of such limitations, the expenses of each class reflect a reduction of the following amount (Note 2): Percentage of average net assets November 30, 2016 0.64% November 30, 2015 0.94 November 30, 2014 1.02 November 30, 2013 1.10 d Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields for the fund. As a result of such waivers, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2). 11/30/16 11/30/15 11/30/14 11/30/13 Class A N/A N/A N/A 0.01% Class B N/A N/A 0.01% 0.02 Class C 0.09% 0.24% 0.36 0.33 Class M N/A N/A N/A 0.01 Class Y N/A N/A N/A 0.01 e Amount represents less than $0.01 per share. f Amount represents less than 0.01%. The accompanying notes are an integral part of these financial statements. 30 Short-Term Municipal Income Fund Short-Term Municipal Income Fund 31 Notes to financial statements 5/31/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from December 1, 2015 through May 31, 2016. Putnam Short-Term Municipal Income Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek as high a level of current income exempt from federal income tax as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that pay interest that is exempt from federal income tax (but that may be subject to federal alternative minimum tax (AMT)) and that have short-term maturities (i.e., three years or less). The bonds the fund invests in are mainly investment-grade in quality. Under normal circumstances, Putnam Management invests at least 80% of the fund’s net assets in tax-exempt investments, which for purposes of this policy includes investments paying interest subject to the federal AMT for individuals. This investment policy cannot be changed without the approval of the fund’s shareholders. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class A, class B, class C, class M, and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively. Class A shares generally are not subject to a contingent deferred sales charge and class M and class Y shares are not subject to a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. The expenses for class A, class B, class C, and class M shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, and class M shares, but do not bear a distribution fee. Class Y shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent, and custodian who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. 32Short-Term Municipal Income Fund If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Short-Term Municipal Income Fund 33 The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At November 30, 2015, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total N/A $4,807 $4,807 The aggregate identified cost on a tax basis is $15,186,940, resulting in gross unrealized appreciation and depreciation of $76,586 and $6,146, respectively, or net unrealized appreciation of $70,440. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.500% of the first $5 billion, 0.300% of the next $50 billion, 0.450% of the next $5 billion, 0.280% of the next $50 billion, 0.400% of the next $10 billion, 0.270% of the next $100 billion and 0.350% of the next $10 billion, 0.265% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.345% of the fund’s average net assets. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through March 30, 2018, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.35% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $19,972 as a result of this limit. Putnam Management has also contractually agreed, through March 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal 34 Short-Term Municipal Income Fund year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $78,218 as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses in order to enhance the annualized net yield for the fund. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. During the reporting period, the fund’s expenses were reduced by $175 as a result of this limit. This includes the following amounts per class of class specific distribution fees from the fund: Distribution fee waived ClassA $— ClassB — ClassC 175 ClassM — ClassY — Total Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $3,513 ClassM 24 ClassB 28 ClassY 1,495 ClassC 67 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $10 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $11, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for Short-Term Municipal Income Fund 35 the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, and class M shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, and 1.00% of the average net assets attributable to class A, class B, class C, and class M shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, and 0.30% of the average net assets attributable to class A, class B, class C, and class M shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $13,053 ClassM 107 ClassB 187 Total ClassC 1,004 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of no monies from the sale of class A and class M shares and received no monies in contingent deferred sales charges from redemptions of classB and classC shares. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $100 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $1,642,812 $1,715,000 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows Six months ended 5/31/16 Year ended 11/30/15 ClassA Shares Amount Shares Amount Shares sold 284,142 $2,848,950 675,063 $6,754,198 Shares issued in connection with reinvestment of distributions 2,894 29,023 4,793 48,026 287,036 2,877,973 679,856 6,802,224 Shares repurchased (170,069) (1,704,278) (602,497) (6,033,659) Net increase 36Short-Term Municipal Income Fund Six months ended 5/31/16 Year ended 11/30/15 ClassB Shares Amount Shares Amount Shares sold 693 $6,978 — $— Shares issued in connection with reinvestment of distributions 17 166 28 274 710 7,144 28 274 Shares repurchased (3) (35) (951) (9,521) Net increase (decrease) Six months ended 5/31/16 Year ended 11/30/15 ClassC Shares Amount Shares Amount Shares sold 13,508 $135,421 2,546 $25,469 Shares issued in connection with reinvestment of distributions 1 9 2 23 13,509 135,430 2,548 25,492 Shares repurchased (8,158) (81,759) — — Net increase Six months ended 5/31/16 Year ended 11/30/15 ClassM Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 19 195 34 337 19 195 34 337 Shares repurchased — Net increase 19 34 Six months ended 5/31/16 Year ended 11/30/15 ClassY Shares Amount Shares Amount Shares sold 304,449 $3,051,854 538,883 $5,397,068 Shares issued in connection with reinvestment of distributions 1,862 18,672 3,606 36,127 306,311 3,070,526 542,489 5,433,195 Shares repurchased (74,457) (746,295) (486,458) (4,874,215) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value ClassA 303,213 26.8% $3,041,226 ClassB 1,008 11.7 10,110 ClassM 1,012 14.3 10,150 At the close of the reporting period, a Trustee of the fund owned 6.2% of the outstanding shares of the fund. Short-Term Municipal Income Fund37 Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 38 Short-Term Municipal Income Fund Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund Government Money Market Fund* Emerging Markets Equity Fund High Yield Advantage Fund Equity Spectrum Fund High Yield Trust Europe Equity Fund Income Fund Global Equity Fund Money Market Fund* International Capital Opportunities Fund Short Duration Income Fund International Equity Fund U.S. Government Income Trust Investors Fund Low Volatility Equity Fund Tax-free Income Multi-Cap Core Fund AMT-Free Municipal Fund Research Fund Intermediate-Term Municipal Income Fund Strategic Volatility Equity Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. Short-Term Municipal Income Fund 39 Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund ® portfolios with managed allocations to Absolute Return 300 Fund ® stocks, bonds, and money market Absolute Return 500 Fund ® investments to generate retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Global Asset Allocation Funds — four RetirementReady ® 2025 Fund investment portfolios that spread your RetirementReady ® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 40 Short-Term Municipal Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Officers Custodian Robert L. Reynolds Susan G. Malloy State Street Bank President Vice President and and Trust Company Assistant Treasurer Jonathan S. Horwitz Legal Counsel Executive Vice President, James P. Pappas Ropes & Gray LLP Principal Executive Officer, and Vice President Compliance Liaison Mark C. Trenchard Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Short-Term Municipal Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: July 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: July 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: July 28, 2016
